Citation Nr: 0024839	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96 - 28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of an astralgus fracture, left ankle, 
with post-traumatic osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.
On October 13, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On 
March 29, 2000, the Court vacated that decision and remanded 
the case to the Board for another decision, taking into 
consideration the matters raised in its order.


REMAND

In its order, the Court found that the veteran had undergone 
a VA orthopedic examination on January 29, 1997, and that 
such examination did not include an evaluation of limitation 
of motion due to pain and was inadequate for rating purposes.  
The Court further found that the Board had not adequately 
considered the effect of functional loss in the left ankle 
due to such factors as pain, weakness, fatigability, or 
incoordination under  38 C.F.R. Part 4, §§ 4.40 and 4.45, and 
as required by the Court in DeLuca v. Brown,  8 Vet. 
App. 202, 206(1995).  The Court found that, for the reasons 
stated, the Board did not provide adequate reasons and bases 
for its decision.  The Court directed the Board to remand the 
case to the RO to afford the veteran another orthopedic 
examination of the left ankle sufficient to comply with  
DeLuca,  8 Vet. App. at 207, and to require that the examiner 
be provided the veteran's claims file for review so that his 
decision will be one that is fully informed.  In addition, 
the appellant was to be informed of his right to submit 
additional evidence and argument on the matter or matters the 
Court had remanded to the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. App. 129 
(1992).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected left ankle disability since 
January 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility since the date of 
the most recent VA medical record 
contained in the claims file.  

2.  The appellant should be informed in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

3.  The RO should further arrange for 
orthopedic and neurologic examinations of 
the veteran by appropriate specialists to 
determine the nature, extent and 
disabling manifestations of the veteran's 
service-connected postoperative residuals 
of an astralgus fracture, left ankle, 
with post-traumatic osteoarthritis.  The 
claims folder must be made available to 
and be reviewed by the examiners prior to 
their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by 
38 C.F.R. Part 4,§§ 4.40, 4.45, and 4.49, 
and as required by the Court in DeLuca v. 
Brown,  8 Vet. App. 202, 206 (1995).  In 
addition, the examining physicians should 
provide medical opinions as to the impact 
of the veteran's left ankle disability 
upon his employability.  The examining 
physicians should provide a complete 
rationale for all opinions expressed.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the examining physicians failed to 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, such examination 
reports are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service connection for postoperative 
residuals of an astralgus fracture, left 
ankle, with post-traumatic 
osteoarthritis, in light of the 
additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




